Case 2:21-cv-10570-SDW-JSA Document 7 Filed 08/16/21 Page 1 of 1 PageID: 108




Shonda Brown-Stewart, BSN, RN
(Plaintiff)
      -vs-
Hackensack University Medical Center aka
Hackensack Meridian Health
(Defendant)

Case Number 2:21-CV-10570-SDW-JS
July 15, 2021


                                  Motion For Default Judgment

Dear Judge/Court Clerk,

        I Shonda Brown-Stewart (Plaintiff) move this court for a judgement by default in this
action and show that the complaint in the above case was filed in this court on the 3rd of May
2021. The Summons and complaint were duly served on the Defendant Hackensack University
Medical Center aka Hackensack Meridian Health on the 28th day of May 2021. No answer of
other defense has been filed by the Defendant; default was entered in the civil docket in the
office of this clerk on the 1st day of July 2021; no proceedings have been taken by the defendant
since the default was entered.

        Wherefore, I Shonda Brown-Stewart (Plaintiff) moves that this court make and enter a
judgment that Hackensack University Medical Center aka Hackensack Meridian Health pay the
amount of $200,000.00 for violations of my Civil Rights: Other, discrimination, age
discrimination: wrongful termination, bullying, unfair treatment, retaliation, overly criticized,
negative assumptions were made about my ability to learn and perform my job duties based on
my age, not given the same treatment as other employees, Lost of Wages of $43,920.00
continued until execution of judgment, filing fees of $402.00 plus cost of serving fee $47.00.
plus, prejudgment interest.

Thank you,


Shonda Brown-Stewart
